Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the application filed 3/30/2020.
Claims 1-21 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record failed to teach the interconnectedness of limitations of the independent claims. For example, Brauni Ebrahimi et al (US 2016/0092591) discloses determining whether a DOM includes a repetitive pattern or a combination formed by nodes of the DOM. Ebrahimi does this by identifying a first inner cluster and collapsing multiple instances of the repetitive pattern into a single instance.
Cascaval et al (US 2012/0239598) discloses performing machine learning analysis on a webpage to identify patterns in layout and training a classifier to predict sub-tree independence.
Berg et al. (US2021/0158268) discloses building RPA bots to automate tasks in a manner that a user would.
The other cited prior art of record is considered pertinent to applicant's disclosure and or dependent claim limitations, including Churchill et al. (US 20170019489).
Further, the Examiner cannot determine a reasonable motivation in either the prior art or the existing case law to combine the known prior art elements to render the claimed invention. 
The prior art failed to specifically disclose identifying, by the RPA device, a set of dynamic DOM elements from the plurality of DOM elements, wherein frequency of change of state of each of the set of dynamic DOM elements is above a first predefined threshold, and wherein execution of the set of dynamic DOM elements is based on a sequence within the repetitive pattern; determining, by the RPA device, a path and a path position within the application code component of the repetitive pattern for each of the set of dynamic DOM elements; training, by the RPA device, an Artificial Intelligence (AI) model to: identify the repetitive pattern; and identify, for each of the set of dynamic DOM elements, the corresponding path and the path position within the application code component; and automatically executing, by the RPA device using the Al model, a code for each of the set of dynamic DOM elements based on the associated path and path position, wherein the code for each of the set of dynamic DOM elements are executed in conformance with the sequence within the repetitive pattern. 
The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144